Citation Nr: 0501884	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  98-04 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for spinal meningitis.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found no new and material evidence had been 
submitted to reopen the veteran's claim for service 
connection for spinal meningitis.  He responded by filing a 
May 1996 Notice of Disagreement regarding this determination, 
and was sent a January 1998 Statement of the Case.  He then 
filed an April 1998 VA Form 9, perfecting his appeal of this 
disability.  In April 1998, the veteran testified before a 
decision review officer at the RO.  

In a September 1999 decision, the Board found the veteran had 
not submitted new and material evidence with which to reopen 
his claim for spinal meningitis, and affirmed the RO's 
denial.  However, in a January 2001 order, the U.S. Court of 
Appeals for Veterans Claims (Court) vacated the Board's 
September 1999 decision and remanded the appeal to the Board 
for reconsideration in light of the Veterans Claims 
Assistance Act (VCAA) of 2000.  The Board subsequently, 
within a January 2002 decision, reopened the veteran's 
service connection claim and remanded it to the RO for 
reconsideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for spinal meningitis.  
According to his service medical records, he was hospitalized 
in May 1969 for an unknown disorder which was initially 
suspected to be spinal meningitis.  However, on discharge 
from the hospital, the veteran was diagnosed with 
"pneumonia, left lower lobe, probably viral" by his 
attending physician.  The veteran contends this diagnosis was 
in error, and that the earlier provisional diagnosis of 
spinal meningitis was in fact the correct diagnosis.  
Generally, lay assertions regarding medical diagnosis and 
etiology are not binding on the Board.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, the veteran's 
hospitalization records do in fact reflect a provisional 
diagnosis of meningitis.  The veteran has also submitted 
statements from family members indicating they were contacted 
by the veteran's commanding officer at the time he was 
hospitalized, and they were told he had meningitis.  
Therefore, it becomes necessary to refer the veteran's claim 
to a VA physician in order to determine if the service 
medical records do in fact support a diagnosis of spinal 
meningitis.  

Next, the Board notes that the veteran has attributed various 
current complaints, including hearing loss and back and neck 
pain, to his alleged bout of spinal meningitis during 
military service.  According to a February 2003 treatment 
note from S.J.W., M.D., "[p]revious complaints of meningitis 
could contribute to an arachnoiditis and could also 
contribute to his hearing loss."  Dr. W. further stated the 
veteran's spinal meningitis during service was connected to 
the veteran's subsequent symptoms.  However, there is no 
indication in the record that Dr. W. was able to review the 
veteran's actual medical history at the time he rendered his 
opinion.  Therefore, it becomes necessary to remand this 
claim in order for the veteran to be examined to determine 
what current disabilities, if any, the veteran now has as a 
result of his illness in service which required 
hospitalization in May and June 1969.  

Therefore, in light of the above, this claim is remanded for 
the following additional development:  

1.	The veteran should be scheduled for 
an appropriate VA examination to 
determine what disease the veteran 
incurred in May 1969, and what, if any, 
residuals remain currently.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner's 
attention is directed to the veteran's 
service medical records, especially those 
concerning his May 1969 hospitalization.  
The examination should include any tests 
considered necessary by the examiner.  
After fully examining the veteran, the 
examiner should address the following 
questions:

a)  Is it at least as likely as not 
the veteran had spinal meningitis during 
military service?  If not, what is the 
most likely diagnosis to account for his 
May 1969 hospitalization?  
b)  For any in-service disease 
identified above, what current residuals, 
if any, does the veteran have as a result 
of this illness?  The examiner should 
explicitly state whether it is at least 
as likely as not (that is, a probability 
of 50 percent or better) that the veteran 
has any hearing loss, disability of the 
spine, or immune disorder (cicatricial 
pemphigoid) as a result of his in-service 
illness.  The medical basis for all 
opinions expressed should also be given.

2.	Thereafter, the RO should again 
consider the veteran's claim for service 
connection for residuals spinal 
meningitis in light of the additional 
evidence added to the record.  If the 
benefits sought on appeal remain denied, 
the veteran should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




